Citation Nr: 1307777	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury, with degenerative arthritis.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970, with service in Vietnam from August 1967 to August 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO declined to reopen a service connection claim for PTSD, and denied an evaluation in excess of 10 percent for a right knee disability.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in June 2010.  

In November 2010, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In November 2010, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

A March 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The claim for service connection for PTSD, on the merits, as well as an increased rating claim for a right knee disability are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.
As a final preliminary matter, the Board notes that, the issue of entitlement to service connection for a psychiatric disability other than PTSD has been raised by the record, but has not been adjudicated y the Agency of Original Jurisdiction (AOJ), here the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.   

2.  In a January 1998 rating decision, the RO denied service connection for PTSD; the Veteran did not perfect an appeal of that decision.  In a final unappealed rating action of March 2004, the RO continued the denial of the service connection for PTSD, finding that new and material evidence to reopen the claim had not been presented. 

3.  The Veteran filed to reopen the service connection claim for PTSD in December 2008.  

4.  Additional evidence associated with the claims file since the March 2004 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision in which the RO declined to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).   

2.  As pertinent evidence received since the March 2004 denial is new and material, the criteria for reopening the service connection claim for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012) (as in effect for claims filed on and after August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).   

The Veteran's service connection claim for PTSD was originally denied in an August 1998 rating action based on a finding that no PTSD diagnosis had been made.  In February 2004, the RO denied the Veteran's request to reopen the service connection claim for PTSD, finding that new and material evidence had not been received.  Specifically, again it was found that the record did not contain a PTSD diagnosis, either in or post-service.  Although notified of the denial of the claim and of his appellate rights in an April 2004 letter, the Veteran did not initiate an appeal of the March 2004 RO decision.  See 38 C.F.R. § 20.200.  The RO's March 2004 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran requested that VA reopen the previously-denied claim for service connection in December 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the March 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Here, additional evidence has been associated with the claims file since March 2004 that pertains to the Veteran's PTSD claim.  In this regard, a February 2005 VA mental health record indicates that the Veteran's PTSD screen was positive (although PTSD was not clinically diagnosed at that time).  A June 2006 record again documents a positive PTSD screen (again PTSD was not clinically diagnosed at that time).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether PTSD has been diagnosed in this case, and reflects that evidence potentially addressing the missing element of a current PTSD diagnosis has been submitted.  In accordance with the aforementioned Court decisions, as evidence raising a reasonable possibility of substantiating the element of current disability has now been added to the claims file, the claim must be reopened.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD, has been received, to this limited extent, the appeal is granted.  


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal on appeal is warranted.   

As discussed above, the Board is reopening the Veteran's service connection claim for PTSD; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board also finds that additional RO development of both the claim for service connection for PTSD, on the merits, and the claim for increased rating for a right knee disability is warranted.

Service connection for PTSD requires a medical diagnosis of  PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  

Under the legal authority in effect at the time the Veteran filed his request to reopen, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service. 

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.   

In this case, the evidence reflect that the Veteran engaged in combat, as evidenced by his receipt of a Combat Infantryman Badge, awarded in 2003.  The critical matters in this case involve whether a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) is warranted; and if so, whether one or more claimed service-related stressors is/are adequate to support the PTSD diagnosis.  

As discussed above, VA records dated in 2005 and 2006 reveal that the Veteran had a positive PTSD screen; but do not include a PTSD diagnosis made in accordance with 38 C.F.R. § 4.125(a) (pursuant to the DSM-IV).  The Board finds that while the above-cited evidence has provided a basis for reopening the previously denied claim, it does not provide a sufficient basis for granting the claim at this time.  Significantly, at this point it is not clear that the Veteran meets the diagnostic criteria for PTSD.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

As the medical evidence currently of record relating to the PTSD claim is inadequate, the Board finds that further VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is initially needed to establish whether a PTSD diagnosis is supported; and if so, to address the related matter of identifying the specific stressor(s) supporting the diagnosis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon, 20 Vet. App. 79.   

With respect to the increased rating claim for a right knee disability, evidence on file includes a March 2009 VA examination report of the joints.  At that time, degenerative arthritis of the right knee was diagnosed.  In hearing testimony presented by the Veteran in 2010, he stated that his symptoms were worse than when evaluated at that time (p. 9).  He described symptoms including pain, swelling and giving way and indicated that he often wore a knee brace all of the time (p. 4-6).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's right knee disability. 

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the right knee disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

Pursuant to the VA examinations relating to PTSD and a right knee disability being sought by virtue of this remand, the Veteran is hereby notified that failure to report for any scheduled examination(s), without good cause, could result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Pittsburgh, PA.  The claims file contains VA medical records dated through mid-May 2008; however, it appears that more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from Pittsburgh VAMC any outstanding, pertinent records of mental health evaluation and/or treatment for a PTSD/psychiatric disability and relating to the right knee, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  
Documents of record also indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Furthermore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Specific to the PTSD claim, in its letter, the RO should request  that the Veteran provide detailed information regarding his service-related stressors.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim for PTSD, and the increased rating claim for a right knee disability.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).  

Accordingly, these matters are hereby REMANDED for the following action:  

1.  The RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of mental health  evaluation and/or treatment of the Veteran, dated from May 2008 forward, as well as any records of treatment, evaluation or hospitalization relating to his right knee.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the service connection claim for PTSD and the increased rating claim for a right knee disability.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

In its letter, the RO should request that the Veteran provide detailed information regarding his service-related stressor(s), and furnish him with the appropriate forms(s) to do so.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA PTSD/mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND and any written stressor information, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All indicated tests and studies ( to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

Based on examination of the Veteran, any testing results, and consideration of his documented history and assertions, the examiner should clearly indicate whether  the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  In rendering such determination, the examiner is instructed that only (an) in-service stressful event(s) associated with his established combat service or his fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to such in-service event(s) has have/resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).  If the criteria for a DSM-IV diagnosis of PTSD are not met, this fact should be specifically annotated in the report and explained.  

The examiner should set forth all examination findings, as well as testing results (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  The RO should also arrange for the Veteran to undergo VA joints examination, by an appropriate medical professional  at a Veteran must be afforded a VA examination, to obtain information to assess the symptoms and severity associated with his service-connected right knee disability.  

The entire claims file, to include a complete copy of this remand, folder and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.  In addition, the examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to his the nature, frequency and severity of his right knee symptoms.  The use of any assistive devices should be recorded.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  

(a) Diagnose all conditions relating to the right knee.

(b) Describe all symptoms associated with the service-connected right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted (measured in degrees, with any negative value).  The examiner should also address whether the right knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discuss the overall level of functional impairment attributable to these factors.   

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of likely additional range of motion loss due to pain on use or during flare-ups. 

(c) The examiner shall also state whether there is any instability/subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the right knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.   

In answering all of the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

The examiner should set forth all examination findings, as well as testing results (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

7.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal.   

If the Veteran fails, without good cause, to report to the  VA examination scheduled in connection with the reopened claim, in adjudicating the claim , the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.   

Otherwise, the RO should adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include revised 38 C.F.R. § 3.304, as appropriate to the PTSD claim).  

10.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §3.655(b) and revised 38 C.F.R. § 3.304, as appropriate), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


